DETAILED ACTION
Claim Status
	Claims 1-21 and 23-28 are allowed herein.
	Claims 22 and 29-30 have been cancelled.

Drawings
	The Drawings submitted 25 November 2020 have been accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-21 and 23-28 are allowed for the reasons of record.  
With respect to the outstanding rejections pertaining to 35 USC 112(b), the claim amendments herein address said rejections in full.
With respect to 35 USC 103, the claim amendments distinguish the instant set of claims over the closest prior art to Carr et al. in view of Bhattacharya et al. and Jurtz et al. and in further view of Dey et al. as cited in the previous Office Action.  The prior art fails to teach or fairly suggest the combination as recited herein that specifically includes steps of the determination of a loss factor by comparing the attention weights to a known MHC-peptide binding affinity value corresponding to the training peptide sequence and updating a set of parameters of the RNN model based on said loss factor.
With respect to 35 USC 101, the claims are not determined to be directed to a judicial exception, as set forth in the Office Action dated 21 July 2021 at page 21 therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631